DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al. (US 2012/0139292) in view of Chernoff et al. (US 6,843,336).
Claim 1:   Hofer et al. provides a method for producing a motor vehicle, including:
producing and painting a bodyshell having a platform (101/102, Fig. 2) composed of metal (paragraph [0032; 0049]) and a vehicle body (141,133,137, Fig. 3) composed of metal which is configured for placement on the platform (Fig. 3, paragraph [0032]);
producing a main floor (125, Fig. 2) separately from a remainder of the bodyshell (paragraph [0049]); and attaching the main floor to the platform and/or the vehicle body (Fig. 2). 
While Hofer et al. discloses the upper body shell modules and/or the vehicle base frame are composed of aluminum (paragraph [0032]) and the vehicle base frame is coated by a cathodic dip painting process (paragraph [0040]); Hofer et al. fails to explicitly disclose the main floor is composed of metal and painting the main floor.

Therefore, it would have been obvious to modify the main floor provided by Hofer et al. to be made of metal as taught by Chernoff et al. because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Claim 2: Hofer et al. provides painting comprises dip-coating (paragraph [0040]).
Claim 3: Hofer et al. provides at the time of attaching the main floor (125) to the remainder of the bodyshell (101/102), the main floor comprises no attachments (Fig. 2).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al. (US 2012/0139292) in view of Chernoff et al. (US 6,843,336) and Schaefer (US 2011/0165833).
Claim 4: Hofer et al. as modified by Chernoff et al. fails to explicitly disclose  before attaching the main floor to the remainder of the bodyshell, the platform, and/or the vehicle body, and/or the main floor is stored after dip-coating.
However, Schaefer et al. teaches storing vehicle bodies and/or parts after painting (abstract).
Therefore, it would have been obvious to modify the method provided by Hofer et al. as modified by Chernoff et al. to include the after painting storage as taught by Schaefer in order to store the painted bodies without impairment to the quality of the painting until they are needed for assembly. 
Further, it would have been obvious to modify the method provided by Hofer et al. as modified by Chernoff et al. to include the after painting storage as taught by Schaefer because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al. (US 2012/0139292) in view of Chernoff et al. (US 6,843,336) and Nakamura et al. (US 4,978,164).
Claim 5: Hofer et al. as modified by Nakamura et al. fails to explicitly disclose attaching the main floor to the platform comprises bonding and/or bolting the main floor to the platform in a mounting direction from above/below.
However, Nakamura et al. teaches attaching the main floor to the platform comprises bonding and/or bolting the main floor to the platform in a mounting direction from above (abstract, Figs. 7-9).
Therefore, it would have been obvious to modify the method provided by Hofer et al. as modified by Chernoff et al. to include the bonding and/or bolting as taught by Nakamura et al. because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Claim 6: Hofer et al. provides attaching the main floor (125) to the platform (101/102), forming the vehicle body by attaching body modules (141,133,137; Fig. 3) to the platform.
Claim 7: Hofer et al. provides the body modules comprises a side wall module (133), a roof module (137) and/or a rear end module (141).
Claim 8: Hofer et al. provides the body modules, at the time of attaching to the platform, are already fitted out with inner paneling, electrical wiring, carpets, and/or handles (paragraphs [0050-0051]).
Claim 9:    Nakamura et al. discloses the claimed invention except for bonding and/or bolting the main floor to the vehicle body in a mounting direction below.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to bonding and/or bolting the main floor to the vehicle body in a mounting direction below, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claim 10: Hofer et al. discloses the claimed invention except for after attaching the main floor to the vehicle body, placing the vehicle body on the platform.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to after attaching the main floor to the vehicle body, placing the vehicle body on the platform, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, and 8-14 of U.S. Patent No. 10,501,134. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 11: ‘134 claim 13.
Claim 12: ‘134 claim 13.
Claim 14: ‘134 claim 4.
Claim 15: ‘134 claim 8.
Claim 16: ‘134 claim 9.
Claim 17: ‘134 claim 10.
Claim 18: ‘134 claim 12.
Claim 19: ‘134 claim 12.
Claim 20: ‘134 claim 14.
Claim 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,501,134 in view of Hofer et al. (US 2012/013929). 
Claim 13: US Patent 10,501,134 provides all the limitations of claim 13 except for at the time of attaching the main floor to the remainder of the bodyshell, the main floor comprises no attachments.
However, Hofer et al.  teaches at the time of attaching the main floor to the remainder of the bodyshell, the main floor comprises no attachments (Fig. 2).
Therefore, it would have been obvious to modify ‘134 to include at the time of attaching the main floor to the remainder of the bodyshell, the main floor comprises no attachments as taught by Hofer et al. because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/           Examiner, Art Unit 3726                                                                                                                                                                                             	1/29/21


/JASON L VAUGHAN/           Primary Examiner, Art Unit 3726